PER CURIAM.
Affirmed. See § 83.60(2), Fla. Stat. (2013) (“Failure of the tenant to pay the rent into the registry of the court or to file a motion .to determine the amount of rent to be paid into the registry within 5 days, excluding Saturdays, Sundays, and legal holidays, after the date of service of process constitutes an absolute waiver of the tenant’s defenses other than payment, and the landlord is entitled, to an immediate, default judgment for removal of the tenant with a writ of possession to issue without further notice or hearing thereon.”).